Name: 78/411/EEC: Commission Decision of 13 April 1978 on the refusal to accept the scientific character of an apparatus described as 'Tektronix logic analyzer, type 7 D01'
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  mechanical engineering;  tariff policy
 Date Published: 1978-05-04

 Avis juridique important|31978D041178/411/EEC: Commission Decision of 13 April 1978 on the refusal to accept the scientific character of an apparatus described as 'Tektronix logic analyzer, type 7 D01' Official Journal L 120 , 04/05/1978 P. 0035 - 0035 Greek special edition: Chapter 02 Volume 6 P. 0154 COMMISSION DECISION of 13 April 1978 on the refusal to accept the scientific character of an apparatus described as "Tektronix logic analyzer, type 7 DO1" (78/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 27 October 1977, the French Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Tektronix logic analyzer, type 7 DO1" should be considered as scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 29 March 1978 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is a logical word analyzer with word formation capability, used mainly for the maintenance, repair and for fault detection in logical systems; Whereas it is a multi-purpose device in current use ; whereas it is not an accessory required for the operation of the scientific instruments and apparatus for which it is intended, within the meaning of Article 3 (2) of Regulation (EEC) No 1798/75 ; whereas the fact of being used solely in the field of scientific research does not in itself give it the character of a device specially suited to pure scientific research ; whereas it cannot, therefore, be regarded as scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Tektronix logic analyzer, type 7 DO1" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 April 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.